                   Case 4:19-cv-07245-HSG Document 23 Filed 11/29/19 Page 1 of 1
                     Case 4:19-cv-07245-HSG Document 22 Filed 11/21/19 Page 1 of 1
                                                                                                                         Reset Form



CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA

                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT;
 • Complete all requiredfields (shown in red*); otherwise, your requestmaybe deniedand require resubmission.
 • Infields 3-6, enter the informationfor theincorrect transaction (theonefor which you are requesting a refuw^, not thecorrect
   transactionthat appears on the docket. This information can befound in thePay.gov screen receiptor confirmation email

 1. Your Name:* Pavel I.Pogodin                                      7. Your Phone Number:           650-954-6857
 2. Your Email Address: * PP@consensuslaw.io                         8. Full Case Number (ifapplicable): 4:19-cv-07245-HSG
 3. Receipt Number:*                        26L98BQC                                          •     Attorney Admission
                                                                                                    Civfl Case Filing
 4. Transaction Date:*                         Nov2,2019
                                                                     9». Fee
                                                                         ree Type
                                                                             type. *          °^ FTR Audio Recording
                                                                                                      ofAppeal
 5. Transaction Time:*                        8:08:06 PM
                                                                                              P     Fro Hac Vice
 6. Transaction Amount                      $400.00
                                                                                              D     Writ of Habeas Corpus
    (Amount to be refunded):*
 10. Reason for Refund Request:* Explainin detail what happenedto cause duplicatecharges or nofee required.
 • For a duplicate charge, provide the correct receipt number in thisfield.
 • Ifyoupaid afilingfee in an abandonedcase number, notethat case numberhere (but e-file the refundrequest in the open case).
Computer software/network malfunction caused duplicate charge. Thecorrect transaction receipt number is 26L98BSG.




^     Efile thisform using OTHER FILINGS               OTHER DOCUMENTS             APPUCATION FOR REFUND.
View detailed instructions at: cand. uscourts. gov/ecf/pavments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelDdesk(a).cand. uscourts.gov Monday -Friday 9:00 a.m.-4:00p.m.


                            ^                FOR U.S. DISTRICT COURT USE ONLY
                       lir Approved
 Refund request;       •   Denied
                       •   Denied —Resubmit amended ^plication (see reason for denial)                      ^
 Approval/denial date:          HjSL f^                                   Request approved/denied by:                        • —,
 Pay.gov refimd tracking ID refunded: '              Lf^ P)1              Agency refund tracking ID number: 0971- /
 Date refund processed:                            '/ / ^- // ^           Refund processed by:                 Jl
                                                                                                          //
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
